Title: Election Return for Delegates from Albemarle County, [10 April 1777]
From: Davis, Isaac
To: 



[10 April 1777]

Agreable to an Ordinance of Convention the Freeholders of Albemarle County met at the Court House of the said County on Thursday the Tenth day of April One thousand seven Hundred and Seventy Seven in Order to Elect Delegates to represent this County  in General Assembly. Thomas Jefferson and Jno. Harvie Esq. were by the said freeholders chosen as representatives. Given under my Hand and Seal this 10th. day of April 1777.

Isaac Davis Shf.

